 

Exhibit 10.29

CACI INTERNATIONAL INC 2006 STOCK INCENTIVE PLAN

PERFORMANCE RESTRICTED STOCK UNIT GRANT AGREEMENT

This Performance Restricted Stock Unit Grant Agreement (the “Agreement”) is
entered into by and between CACI International Inc, a Delaware corporation (the
“Company” or “CACI”) and NAME (the “Grantee”), effective as of September 18,
2015 (the “Grant Date”).

Recitals

WHEREAS, the Board of Directors of the Company adopted the CACI International
Inc 2006 Stock Incentive Plan, as amended and restated effective August 11, 2011
(the “Plan”);

WHEREAS, the Plan provides for Awards to key employees of the Company, or its
Subsidiaries and Affiliates;

WHEREAS, the Grantee has been determined to be a key employee who is entitled to
an Award under the Plan; and

WHEREAS, the Company desires to provide the Grantee the opportunity to acquire
stock ownership in the Company based on the performance of the Company, in order
to provide the Grantee with a direct proprietary interest in the Company and to
provide the Grantee with an incentive to remain in the employ of the Company or
a Subsidiary or Affiliate of the Company.

NOW, THEREFORE, the Company and the Grantee covenant and agree as follows:

1.

DEFINITIONS.

Under this Agreement, except where the context otherwise indicates, the
following definitions apply:

(a)“Account” means the bookkeeping account maintained for the Grantee pursuant
to Section 2.

(b)“Agreement” means this Performance Restricted Stock Unit Grant Agreement and
shall include the applicable provisions of the Plan, which is hereby
incorporated into and made a part of this Agreement.

(c)“Cause” means:

(1)gross negligence, willful misconduct or willful malfeasance by the Grantee in
connection with the performance of any material duty for the Company or an
Affiliate;

(2)the Grantee’s commission or participation in any violation of any legal
requirement or obligation relating to the Company (unless the Grantee had a
reasonable good faith belief that the act, omission or failure to act in
question was not a violation of such legal requirement or obligation) and such
violation has materially and adversely affected the Company;

(3)the Grantee’s conviction of, or plea of guilty or nolo contendere, to a crime
committed during the course of his/her employment with the Company that the
Committee, acting in good faith, reasonably determines is likely to have a
material adverse affect on the reputation or business of the Company or a
Subsidiary or Affiliate of the Company;

(4)theft, embezzlement or fraud by the Grantee in connection with the
performance of his or her duties for the Company or a Subsidiary or Affiliate of
the Company;

(5)a violation of any confidentiality agreement or obligation or non-compete
agreement with the Company or a Subsidiary or Affiliate of the Company;

(6)a material violation of (i) the Company’s Standards of Conduct, as the same
may be amended and in effect from time to time, or (ii) any other published
Company policy; or

(7)the diversion or appropriation of any material business opportunity.

If the written employment agreement between the Grantee and the Company provides
a different definition of “Cause” (or other term that defines conduct on the
part of the Grantee that permits the Company to terminate such written
employment agreement without liability to the Grantee), that definition shall
control and shall be substituted for the above in applying the Plan to the
Grantee.

 

 

 

 

--------------------------------------------------------------------------------

 

(d)“Change in Control Date” shall be the date (after the Grant Date) on which a
Change in Control event is legally consummated and legally binding upon the
parties.

(e)“EPS” means earnings per share of Stock calculated using fully diluted shares
of Stock outstanding (i.e. including the impact of all convertible securities)
from continuing operations before the cumulative effect of any change in
accounting principles, as determined in accordance with GAAP and reflected in
the Company’s Consolidated Statements of Operations in its filing with the
Securities and Exchange Commission, but without regard to any change in
accounting standards that may be required by the Financial Accounting Standards
Board after the Grant Date and modified so as to exclude any Extraordinary Items
of Income.

(f)“Extraordinary Items of Income” means any amount of income or gain included
in the calculation of the net income of the Company that the Committee, in its
discretion, but acting in good faith, determines to be unusual in nature;
provided, however, in no event will the revenue or income from an acquisition be
deemed to be unusual in nature, to the extent revenue or income from such
acquisition is consolidated and included with revenue and income of the Company
for reporting purposes.

(g)“First Year” means the period beginning September 18, 2015 and ending
September 18, 2016.

(h)“First Year At Risk RSUs” means one-third (1/3) of the number of Total At
Risk RSUs, rounded down to the nearest whole Performance RSU.

(i)“First Year Earned RSUs” means the Performance RSUs earned as provided in
Section 3(a)(2) herein.

(j)“First Year Ending Stock Price Average” means the average of the closing
prices per share of Stock during the First Year Measurement Period as reported
by such registered national securities exchange on which the Stock is listed,
or, if the Stock is not listed on such an exchange, as quoted on NASDAQ.

(k)“First Year Measurement Period” means the period beginning June 21, 2016 and
ending September 18, 2016.

(l)“Fiscal Year” means the fiscal year of the Company, which is currently July 1
through June 30.

(m)“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

(n)“Good Reason Termination” means the Grantee’s Separation from Service
resulting from the Grantee’s resignation following the occurrence of any of the
following circumstances without the Grantee’s prior written consent:

(1)A material reduction in the Grantee’s total compensation and benefit
opportunity from that in effect on the day before the Change in Control Date
(other than a reduction made by the Board, acting in good faith, based upon the
performance of the Grantee, or to align the compensation and benefits of the
Grantee with that of comparable executives, based on market data);

(2)A substantial adverse alteration in the conditions of the Grantee’s
employment from those in effect on the day before the Change in Control Date;

(3)A substantial adverse alteration in the nature or status of the Grantee’s
position or responsibilities from those in effect on the day before the Change
in Control Date; or

(4)A change in the geographic location of the Grantee’s job more than fifty (50)
miles from the place at which such job was based on the day before the Change in
Control Date.

Before the Grantee may resign for Good Reason, the Grantee must provide the
Company at least thirty (30) days’ prior written notice of his intent to resign
for Good Reason and specify in reasonable detail the Good Reason upon which such
resignation is based.  The Company shall have a reasonable opportunity to cure
any such Good Reason (that is susceptible of cure) within thirty (30) days after
the Company’s receipt of such notice.  The Grantee’s delay in providing such
notice shall not be deemed to be a waiver of any such Good Reason, nor does the
failure to resign for one Good Reason prevent any later Good Reason resignation
for a similar or different reason.

(o)“Grandfathered Executive” means an executive who, as of July 1, 2008, was age
62 or older and an employee of the Company (or a Subsidiary or Affiliate of the
Company).

(p)“Grandfathered Retirement” means, in the case of a Grandfathered Executive,
the date of the Grantee’s Separation from Service, on or after age 65, due to
retirement following delivery of a Retirement Notice.

(q)“Grant Date” means September 18, 2015.

(r)“Involuntary Termination Without Cause” means a Separation from Service due
to the Grantee’s termination of employment by the Company without Cause.

(s)“Maximum Earned RSUs” means two hundred percent (200%) of the number of
Performance RSUs stated in the Performance RSU Overview.

(t)“Measurement Period” means the period that includes the First Year
Measurement Period, Second Year Measurement Period, and Third Year Measurement
Period and which ends on September 18, 2018.

- 2 -

--------------------------------------------------------------------------------

 

(u)“Performance RSU” means a bookkeeping entry that represents an amount
equivalent to one share of Stock.

(v)“Performance RSU Overview” means the Performance RSU Overview immediately
following the signature lines of this Agreement.

(w)“Plan” means the CACI International Inc 2006 Stock Incentive Plan, as amended
from time to time.

(x)“Retirement” means the date of the Grantee’s Separation from Service, on or
after age 62, due to retirement following delivery of a Retirement Notice.  The
term “Retirement” excludes a Grandfathered Retirement.

(y)“Retirement Notice” means a written notice from the Grantee to the Committee
of the Grantee’s intention to have a Separation from Service due to Retirement
or Grandfathered Retirement without any other employment in the information
technology industry.

(z)“Second Year” means the period beginning September 19, 2016 and ending
September 18, 2017.

(aa)“Second Year At Risk RSUs” means one-third (1/3) of the number of Total At
Risk RSUs, rounded down to the nearest whole RSU.

(bb)“Second Year Earned RSUs” means the RSUs earned as provided in Section
3(a)(3) herein.

(cc)“Second Year Ending Stock Price Average” means the average of the closing
prices per share of Stock during the Second Year Measurement Period as reported
by such registered national securities exchange on which the Stock is listed,
or, if the Stock is not listed on such an exchange, as quoted on NASDAQ.

(dd)“Second Year Measurement Period” means the period beginning June 21, 2017
and ending September 18, 2017.

(ee)“Separation from Service” means a Separation from Service, as defined in the
Plan, of the Grantee from the Company (or a Subsidiary or Affiliate of the
Company).

(ff)“Service Requirement” means the Grantee must have been in the continuous
employment of the Company (or a Subsidiary or Affiliate of the Company) from the
Grant Date through the applicable vesting anniversary of the Grant Date as
provided in Section 3(b) without incurring a Separation from Service.

(gg)"Specified Employee" means a specified employee within the meaning of Code
Section 409A(a)(2)(B)(i).

(hh)“Starting Stock Price Average” means Eighty Dollars and Seventy One Cents
($80.71), which is the average of the closing prices per share of the Stock for
the 90 calendar-day period ending on the Grant Date (i.e., from June 21, 2015
through September 18, 2015) as reported by such registered national securities
exchange on which the Stock is listed.

(ii)“Target Achievement Level” means the First Year Ending Stock Price Average
equals the Starting Stock Price Average at the end of the First Year Measurement
Period; the Second Year Ending Stock Price Average equals the Starting Stock
Price Average at the end of the Second Year Measurement Period; and Third Year
Ending Stock Price Average equals the Starting Stock Price Average at the end of
the Third Year Measurement Period.

(jj)“Third Year” means the period beginning September 19, 2017 and ending
September 18, 2018.

(kk)“Third Year At Risk RSUs” means the Total At Risk RSUs less the First Year
At Risk RSUs and Second Year At Risk RSUs.

(ll)“Third Year Earned RSUs” means the RSUs earned as provided in Section
3(a)(4) herein.

(mm)“Third Year Ending Stock Price Average” means the average of the closing
prices per share of Stock during the Third Year Measurement Period as reported
by such registered national securities exchange on which the Stock is listed,
or, if the Stock is not listed on such an exchange, as quoted on NASDAQ.

(nn)“Third Year Measurement Period” means the period beginning June 21, 2018 and
ending September 18, 2018.

(oo)“Total At Risk RSUs” means the number of Performance RSUs as stated in the
Performance RSU Overview.

Any capitalized term used herein that is not expressly defined in this Agreement
shall have the meaning that such term has under the Plan unless otherwise
provided herein.




- 3 -

--------------------------------------------------------------------------------

 

2.

AWARD OF PERFORMANCE RSUs.

(a)Grant of Performance RSUs.  Subject to the provisions of this Agreement and
pursuant to the provisions of the Plan, the Committee hereby grants to the
Grantee a Performance RSU Award on the Grant Date for the targeted number of
Performance RSUs stated in the Performance RSU Overview representing the number
of Performance RSUs that would be tentatively earned by the Grantee upon
attainment by the Company of the Target Achievement Level and the EPS condition
and which would vest upon the Grantee’s completion of the Service
Requirement.  The Grantee shall be entitled to receive one share of Stock for
each Performance RSU earned by the Grantee and vested pursuant to the terms of
this Agreement.  The number of Performance RSUs to which the Grantee would be
entitled if the Target Achievement Level and EPS condition is attained by the
Company, and the Service Requirement fully completed, shall be credited to the
Grantee’s Account as of the Grant Date.  The Grantee’s Account shall be the
record of Performance RSUs granted to the Grantee hereunder and is solely for
accounting purposes and shall not require a segregation of any assets of the
Company.  The Grantee shall not have the rights of a stockholder with respect to
any Performance RSUs credited to the Grantee’s Account until shares of Stock
have been distributed to the Grantee pursuant to Section 4, and the Grantee’s
name has been entered as a stockholder of record on the books of the Company
with respect to such distributed shares of Stock.

(b)Dividend Equivalents.  If on any date prior to issuance of the shares of
Stock subject to the Performance RSUs, the Company shall pay any dividend on the
Stock (other than a dividend payable in shares of Stock), the number of
Performance RSUs that are ultimately earned by the Grantee pursuant to Section 3
shall as of the date such Performance RSUs are earned, be increased by an amount
equal to:  (A) the product of the number of Performance RSUs earned by the
Grantee pursuant to Section 3 (with such RSUs being treated, for purposes of
this provision, as if they had been credited to the Grantee’s Account as of the
record date for such dividend), multiplied by the per share amount of any
dividend (or, in the case of any dividend payable in property other than cash,
the per share value of such dividend, as determined in good faith by the Board
of Directors of the Company), divided by (B) the Fair Market Value of a share of
Stock on the payment date of such dividend.  In the case of any dividend
declared on Stock which is payable in shares of Stock, the number of Performance
RSUs credited to the Grantee shall be increased by a number equal to the product
of (X) the aggregate number of Performance RSUs that are earned by the Grantee
pursuant to Section 3 (with such RSUs being treated, for purposes of this
provision, as if they had been credited to the Grantee’s Account through the
related dividend record date), multiplied by (Y) the number of shares of Stock
(including any fraction thereof) payable as a dividend on a share of Stock.  The
Grantee shall have no right to the payment of any dividends either declared or
accrued on shares of Stock subject to the Performance RSUs for any period prior
to the date of issuance of the Stock.

3.

PERFORMANCE, VESTING AND OTHER RESTRICTIONS.

The Performance RSUs shall become earned and vested only upon, and to the extent
of, the satisfaction of the Performance Measures (as defined in the Plan) and
the completion of the employment requirements set forth below.

(a)Performance Measures.

(1)EPS Condition.  No Performance RSUs shall become tentatively earned under
this Section 3(a) in the event the EPS for the fiscal year of the Company ending
June 30, 2016 is less than Four Dollars ($4.00). If such  EPS condition is
satisfied (i.e., if EPS for the fiscal year of the Company ending June 30, 2016
is at least $4.00), the Grantee shall, subject to satisfaction of the
Performance Measures set forth in this Section 3, tentatively earn the following
number of Performance RSUs:

 

(A)

the number of Performance RSUs granted in the Performance RSU Overview, plus or
minus

 

(B)

the number of Performance RSUs determined  in Sections 3(a)(2), 3(a)(3), and
3(a)(4).

(2)First Year Average Stock Price Condition.  Subject to satisfying the EPS
condition in  Section 3(a)(1) above,  the number of Performance RSUs in Section
3(a)(1)(A) above shall either be increased or decreased by the following number
of Performance RSUs:

 

(A)

The First Year At Risk RSUs multiplied by the percentage, if any, (subject to
the cap on increases below) by which the First Year Ending Stock Price Average
exceeds the Starting Stock Price Average, or

 

(B)

The First Year At Risk RSUs multiplied by the percentage, if any, by which the
Starting Stock Price Average exceeds the First Year Ending Stock Price Average.

- 4 -

--------------------------------------------------------------------------------

 

(3)Second Year Average Stock Price Condition.  Subject to satisfying the EPS
condition in  Section 3(a)(1) above,  the number of Performance RSUs in Section
3(a)(1)(A) above shall either be increased or decreased by the following number
of Performance RSUs:

 

(A)

The Second Year At Risk RSUs multiplied by the percentage, if any, (subject to
the cap on increases below) by which the Second Year Ending Stock Price Average
exceeds the Starting Stock Price Average, or

 

(B)

The Second Year At Risk RSUs multiplied by the percentage, if any, by which the
Starting Stock Price Average exceeds the Second Year Ending Stock Price Average.

(4)Third Year Average Stock Price Condition.  Subject to satisfying the EPS
condition in Section 3(a)(1) above, the number of Performance RSUs in Section
3(a)(1)(A) above shall either be increased or decreased by the following number
of RSUs:

 

(A)

The Third Year At Risk RSUs multiplied by the percentage, if any, (subject to
the cap on increases below) by which the Third Year Ending Stock Price Average
exceeds the Starting Stock Price Average, or

 

(B)

The Third Year At Risk RSUs multiplied by the percentage, if any, by which the
Starting Stock Price Average exceeds the Third Year Ending Stock Price Average.

The total increase in Sections 3(a)(2)(A), 3(a)(3)(A), and 3(a)(4)(A) above
shall be capped at the Maximum Earned RSUs, such that the number of Performance
RSUs tentatively earned in this Agreement shall be capped at two hundred percent
(200%) of the number of Performance RSUs in Section 3(a)(1)(A) above (plus any
Performance RSUs earned as the result of dividend equivalents under Section
2(b)).  Therefore, any excess earned based on the First Year Average Stock Price
Condition, Second Year Average Stock Price Condition, and/or Third Year Average
Stock Price Condition will not result in any additional Performance RSUs being
tentatively earned under this Agreement beyond the Maximum Earned RSUs.

(b)Vesting Following Measurement Period. Performance RSUs which are tentatively
earned under  Section 3(a) above shall become earned and vested as follows:

(1)Completion of Service Requirement.  Except as otherwise provided in this
Section 3(b),

 

(A)

Fifty percent (50%) of the Performance RSUs which were tentatively earned under
Section 3(a) above shall become earned and vested on September 18, 2018,
provided the Grantee remains in the continuous employment of the Company (or a
Subsidiary or Affiliate of the Company) from the Grant Date through September
18, 2018; and

 

(B)

an additional fifty percent (50%) of the Performance RSUs which were tentatively
earned under Section 3(a) above shall become earned and vested on September 18,
2019, provided the Grantee remains in the continuous employment of the Company
(or a Subsidiary or Affiliate of the Company) from the Grant Date through
September 18, 2019.

(2)Retirement; Involuntary Termination Without Cause.  Upon the Grantee’s
Retirement or Involuntary Termination Without Cause following the end of the
Measurement Period and prior to the fourth year anniversary of the Grant Date,
then in lieu of vesting under Section 3(b)(1) above, the Grantee shall vest in
the Performance RSUs tentatively earned under Section 3(a) at the rate of one
forty-eighth (1/48th) of such Performance RSUs for each full month of employment
with the Company (or a Subsidiary or Affiliate of the Company) completed by the
Grantee following the Grant Date and prior to Retirement or Involuntary
Termination Without Cause, less the number, if any, of Performance RSUs that
previously vested under Section 3(b)(1) above.

(3)Grandfathered Retirement.  Upon the Grandfathered Retirement of the Grantee
following the end of the Measurement Period and prior to the fourth year
anniversary of the Grant Date, any Performance RSUs which had not previously
become earned and vested, but which were tentatively earned under Section 3(a)
above, shall become earned and vested on such date.

(4)Disability or Death.  If there is a Separation from Service of the Grantee
after the end of the Measurement Period and prior to the fourth year anniversary
of the Grant Date due to Disability or death, then any Performance RSUs which
had not previously become earned and vested, but which were tentatively earned
under Section 3(a) above, shall become earned and vested on the date of the
Grantee’s Separation from Service due to Disability or death.

(5)Change in Control.  If after the end of the Measurement Period and prior to
the fourth year anniversary of the Grant Date, there is a Change in Control of
the Company that qualifies as a “change in ownership or control” under Treas.
Regs. § 1.409A-3(i)(5) and a Good Reason Termination or Involuntary Termination
Without Cause occurs during such time period, then any Performance RSUs which
had not previously become earned and vested, but which were tentatively earned
under Section 3(a) above,

- 5 -

--------------------------------------------------------------------------------

 

shall become earned and vested upon the date of Separation from Service due to
such Good Reason Termination or Involuntary Termination Without Cause, and
Sections 3(b)(1), (2), (3) and (4) above shall no longer thereafter apply.

(c)Effect of Separation from Service, Change in Control, Death or Disability
During First Year.

(1)Separation from Service.  Except as provided in Sections 3(c)(2), (3), (4)
and (5) below, if the Grantee incurs a Separation from Service for any reason
during the First Year, all Performance RSUs shall be forfeited.

(2)Retirement; Grandfathered Retirement; Involuntary Termination Without
Cause.  If the Grantee incurs a Separation from Service during the First Year
due to Retirement, Grandfathered Retirement or Involuntary Termination Without
Cause, the Grantee shall vest, on the date of Separation from Service, in any
Performance RSUs tentatively earned under Sections 3(a)(1) and 3(a)(2) at the
rate of one forty-eighth (1/48th) of such Performance RSUs for each full month
of employment with the Company (or a Subsidiary or Affiliate of the Company)
completed by the Grantee following the Grant Date and prior to Retirement,
Grandfathered Retirement or Involuntary Termination Without Cause; provided,
however,  that the Total At Risk RSUs shall be used in place of the First Year
At Risk RSUs.

(3)Disability.  If the Grantee incurs a Separation from Service during the First
Year due to the Grantee’s Disability, the Grantee shall become vested, on the
date of Separation from Service, in the number of Performance Shares tentatively
earned under Sections 3(a)(1) and 3(a)(2) above; provided, however,  that the
Total At Risk RSUs shall be used in place of the First Year At Risk RSUs.

(4)Death.  If the Grantee incurs a Separation from Service during the First Year
due to the Grantee’s death, the Grantee shall become vested, on the date of
Separation from Service, in the number of Performance Shares tentatively earned
under Sections 3(a)(1) and 3(a)(2) above; provided, however, that the Total At
Risk RSUs shall be used in place of the First Year At Risk RSUs.

(5)Change in Control.  If there is a Change in Control of the Company during the
First Year that qualifies as a “change in ownership or control” under Treas.
Regs. § 1.409A-3(i)(5):

 

(A)

The Grantee shall earn two hundred percent (200%) of the number of Performance
RSUs that would have been achieved at the Target Achievement Level without
regard to the EPS condition in Section 3(a)(1); and

 

(B)

If within twenty-four (24) months after such Change in Control there is a Good
Reason Termination or an Involuntary Termination Without Cause, then the
Performance RSUs earned under (A) above shall become fully vested on the date of
Separation from Service.

(d)Effect of Separation from Service, Change in Control, Death or Disability
During Second Year.

(1)Separation from Service.  Except as provided in Sections 3(d)(2), (3), (4)
and (5) below, if the Grantee incurs a Separation from Service for any reason
during the Second Year, all Performance RSUs shall be forfeited.

(2)Retirement; Involuntary Termination Without Cause.  If the Grantee incurs a
Separation from Service during the Second Year due to Retirement or Involuntary
Termination Without Cause, the Grantee shall vest, on the date of Separation
from Service, in any Performance RSUs tentatively earned under Sections 3(a)(1),
3(a)(2), and 3(a)(3) at the rate of one forty-eighth (1/48th) of such
Performance RSUs for each full month of employment with the Company (or a
Subsidiary or Affiliate of the Company) completed by the Grantee following the
Grant Date and prior to Retirement or Involuntary Termination Without Cause;
provided, however, that the sum of the Second Year At Risk RSUs and Third Year
At Risk RSUs shall be used in place of the Second Year At Risk RSUs.

(3)Grandfathered Retirement.  Upon the Grandfathered Retirement of the Grantee
during the Second Year, the Grantee shall become vested, on the date of
Separation from Service, in the number of Performance Shares tentatively earned
under Sections 3(a)(1), 3(a)(2) and 3(a)(3); provided, however,  that the sum of
the Second Year At Risk RSUs and Third Year At Risk RSUs shall be used in place
of the Second Year At Risk RSUs, and the First Year Ending Stock Price Average
shall be used in place of the Second Year Ending Stock Price Average.

(4)Disability.  If the Grantee incurs a Separation from Service during the
Second Year due to the Grantee’s Disability, the Grantee shall become vested, on
the date of Separation from Service, in the number of Performance Shares
tentatively earned under Sections 3(a)(1), 3(a)(2) and 3(a)(3); provided,
however, that the sum of the Second Year At Risk RSUs and Third Year At Risk
RSUs shall be used in place of the Second Year At Risk RSUs, and the First Year
Ending Stock Price Average shall be used in place of the Second Year Ending
Stock Price Average.




- 6 -

--------------------------------------------------------------------------------

 

(5)Death.  If the Grantee incurs a Separation from Service during the Second
Year due to the Grantee’s death, the Grantee shall become vested, on the date of
Separation from Service,  in the number of Performance Shares tentatively earned
under Sections 3(a)(1), 3(a)(2) and 3(a)(3); provided, however, that the sum of
the Second Year At Risk RSUs and Third Year At Risk RSUs shall be used in place
of the Second Year At Risk RSUs, and the First Year Ending Stock Price Average
shall be used in place of the Second Year Ending Stock Price Average.

(6)Change in Control.  If there is a Change in Control of the Company during the
Second Year that qualifies as a “change in ownership or control” under Treas.
Regs. § 1.409A-3(i)(5):

 

(A)

The Grantee shall earn (i) the First Year Earned RSUs, plus (ii) either two
hundred percent (200%) of the sum of the Second Year At Risk RSUs and Third Year
At Risk RSUs, or the Maximum Earned RSUs, whichever is lower; and

 

(B)

If within twenty-four (24) months after such Change in Control there is a Good
Reason Termination or an Involuntary Termination Without Cause, then the
Performance RSUs earned under (A) above shall become fully vested on the date of
Separation from Service.

(e)Effect of Separation from Service, Change in Control, Death or Disability
During Third Year.

(1)Separation from Service.  Except as provided in Sections 3(e)(2), (3), (4)
and (5) below, if the Grantee incurs a Separation from Service for any reason
during the Third Year, all Performance RSUs shall be forfeited.

(2)Retirement; Involuntary Termination Without Cause.  If the Grantee incurs a
Separation from Service during the Third Year due to Retirement or Involuntary
Termination Without Cause, the Grantee shall vest, on the date of Separation
from Service, in any Performance RSUs tentatively earned under Section 3(a) at
the rate of one forty-eighth (1/48th) of such Performance RSUs for each full
month of employment with the Company (or a Subsidiary or Affiliate of the
Company) completed by the Grantee following the Grant Date and prior to
Retirement or Involuntary Termination Without Cause.

(3)Grandfathered Retirement.  Upon the Grandfathered Retirement of the Grantee
during the Third Year, the Grantee shall become vested, on the date of
Separation from Service, in the number of Performance Shares tentatively earned
under  Section 3(a) above; provided, however, that the Second Year Ending Stock
Price Average shall be used in place of the Third Year Ending Stock Price
Average.

(4)Disability.  If the Grantee incurs a Separation from Service during the Third
Year due to the Grantee’s Disability, the Grantee shall become vested, on the
date of Separation from Service, in the number of Performance Shares tentatively
earned under Section 3(a) above; provided, however, that the Second Year Ending
Stock Price Average shall be used in place of the Third Year Ending Stock Price
Average.

(5)Death.  If the Grantee incurs a Separation from Service during the Third Year
due to the Grantee’s death, the Grantee shall become vested, on the date of
Separation from Service, in the number of Performance Shares tentatively earned
under Section 3(a) above; provided, however, that the Second Year Ending Stock
Price Average shall be used in place of the Third Year Ending Stock Price
Average.

(6)Change in Control.  If there is a Change in Control of the Company during the
Third Year that qualifies as a “change in ownership or control” under Treas.
Regs. § 1.409A-3(i)(5):

 

(A)

The Grantee shall earn (i) the First Year Earned RSUs, plus (ii) either the
Second Year Earned RSUs plus two hundred percent (200%) of the Third Year At
Risk RSUs, or the Maximum Earned RSUs, whichever is lower; and

 

(B)

If there is a Good Reason Termination or an Involuntary Termination Without
Cause, then the Performance RSUs earned under (A) above shall become fully
vested on the date of Separation from Service.

(f)Examples.  Hypothetical examples of the calculations of earned and vested
Performance RSUs based on certain assumptions appear in Appendices A, B, C, D
and E.  Such hypothetical examples are presented solely as illustrations of the
calculation methodology.

(g)Committee Determination.  The Performance Measures in Section 3(a) are
evaluated independently by the Committee.  The Committee shall determine and
certify the extent to which the Performance Measures have been met following the
end of the Measurement Period and the number of Performance RSUs tentatively
earned and the number earned and vested by the Grantee hereunder.  The
Committee’s determinations shall be binding and conclusive on all parties.
Performance RSUs shall not be deemed to have been tentatively earned until the
Committee’s determination and certification as to the attainment of the
respective Performance Measures has been completed.  The Committee may not
exercise discretion to increase the amount earned or vested and/or the shares of
Stock otherwise due based on the extent to which the Performance Measures are
met.

- 7 -

--------------------------------------------------------------------------------

 

(h)Employment Requirement; Forfeiture.

(1)General.  Except as otherwise provided in Sections 3(b), (c), (d), or (e), in
order to become vested in (i.e., earn) Performance RSUs under the terms of this
Agreement, the Performance RSUs must be tentatively earned under Section 3(a)
and the Grantee must meet the Service Requirement.  The Grantee shall not be
deemed to meet the Service Requirement if the Grantee incurs a Separation from
Service, even if the Grantee is receiving severance in the form of salary
continuation through the regular payroll system.  Any portion of the Performance
RSUs which have not yet or do not become earned and vested under Section 3(b),
(c), (d), or (e), as of the date Grantee incurs a Separation from Service, shall
be forfeited, except to the extent otherwise provided in Sections 3(b), (c),
(d), or (e).  Any Performance RSUs then credited to the Grantee’s Account which
are determined by the Committee to have not been tentatively earned under
Section 3(a) following the end of the Measurement Period shall be forfeited.

(2)Adjustment of Award.  In the event it is determined that a Performance RSU
was paid based on incorrect financial results, the Committee will review a
Performance RSU paid to the Grantee. If the amount of any payment under a
Performance RSU would have been lower had the level of achievement of
applicable  Performance Measures  been calculated based on the correct financial
results, the Committee may, in its sole discretion,  adjust (i.e., lower) the
amount of such payment so that it reflects the amount that would have been paid
based on the correct financial results and, to the extent permitted by
applicable law, require the reimbursement of any amount paid to or received by
the Grantee with respect to such Performance RSU. Additionally, payments under
this Agreement are subject to recovery by the Company to the extent required by
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and the
Sarbanes-Oxley Act of 2002 and any regulations promulgated thereunder.

(3)Forfeiture of Award and Right to Payments.

 

(A)

In the event that the Grantee incurs a Separation from Service due to
termination by the Company for Cause then, in such event, the Grantee shall
forfeit all rights to the Performance RSUs and shall repay to the Company all
shares of Stock received by the Grantee with respect to such Performance RSUs or
the Fair Market Value of such shares of Stock if no longer in the Grantee’s
possession on or after the date of the act giving rise to the Grantee’s
termination for Cause.

 

(B)

In the event that, following the Grantee’s Separation from Service, the Company
discovers that, during the course of his/her employment with the Company, the
Grantee committed an act that would have given rise to a termination for Cause,
then, in such event, the Grantee shall forfeit all outstanding rights to the
Performance RSUs. Further, the Grantee agrees and undertakes to repay to the
Company all shares of Stock received by the Grantee or the Fair Market Value of
such shares of Stock if no longer in the Grantee’s possession on or after the
date of such act or violation.

4.

ISSUANCE OF SHARES.

(a)Issuance of Shares.  The Company shall establish an account for the Grantee
at UBS Financial Services, Inc., or such other similar organization which
provides stock administration services to the Company, and transfer into such
account shares of Stock equal in number to the number of Performance RSUs that
the Committee determines have become earned and vested (except for any shares of
Stock which are withheld to satisfy any tax withholding requirement) as soon as
practical after the earlier of the following dates (but no later than the 15th
day of the third calendar month following the applicable date):

(1)The date on which the Performance RSUs have been earned and vested under
Sections 3(b), (c), (d), and (e), based on the determination of the Committee;

(2)The September 30th next following the end of the First Year Measurement
Period, Second Year Measurement Period, or Third Year Measurement Period  as to
Performance RSUs which have been earned and vested under Section 3(c), (d), or
(e), based on the determination of the Committee; provided, however, that to the
extent the Performance RSUs are nonqualified deferred compensation subject to
Code Section 409A, and to which an exception to Code Section 409A does not
apply, any distribution to the Grantee, if the Grantee is a Specified Employee,
on account of a Separation from Service shall be made within the thirty (30) day
period after the first day of the seventh month following the date of Separation
from Service (or, if earlier, the date of the Grantee’s death),

(3)Separation from Service following the First Year Measurement Period, Second
Year Measurement Period, or Third Year Measurement Period  on account of
Disability, Grandfathered Retirement, Involuntary Termination Without Cause or
Retirement; provided, however, that to the extent the Performance RSUs are
nonqualified deferred compensation subject to Code Section 409A, and to which an
exception to Code Section 409A does not apply, any distribution to the Grantee,
if the Grantee is a Specified Employee, on account of a Separation from Service
shall be made  within the thirty (30) day  period after the first day of the
seventh month following the date of Separation from Service (or, if earlier, the
date of the Grantee’s death),

- 8 -

--------------------------------------------------------------------------------

 

(4)Separation from Service on account of a Good Reason Termination within
twenty-four (24) months after a Change in Control (provided that such Change in
Control qualifies as a “change in ownership or control” under Treas. Reg.
§1.409A-3(i)(5)); provided, however, that to the extent the Performance RSUs are
nonqualified deferred compensation subject to Code Section 409A, and to which an
exception to Code Section 409A does not apply,  any distribution to the Grantee,
if the Grantee is a Specified Employee, on account of a Separation from Service
shall be made within the thirty (30) day period after the first day of the
seventh month following the date of Separation from Service (or, if earlier, the
date of the Grantee’s death), or

(5)The date of death of the Grantee.

In the event of any amendment to this Agreement that affects the date of vesting
under Section 3(b)(1) or 3(c)(2), the date of distribution under Section 4(a)(1)
above shall be determined without regard to any such amendment.

Upon issuance, such shares of Stock shall be registered on the Company’s books
in the name of the Grantee in full payment and satisfaction of such Performance
RSUs.

(b)Transfer Restrictions.  Transfer of the shares of Stock shall be subject to
the Company’s trading policies and any applicable securities laws or regulations
governing transferability of shares of the Company.

(c)Securities Regulations.  No Stock shall be issued hereunder until the Company
has received all necessary stockholder and regulatory approvals and has taken
all necessary steps to assure compliance with federal and state securities laws
or has determined to its satisfaction and the satisfaction of its counsel that
an exemption from the requirements of the federal and applicable state
securities laws are available. To the extent applicable, transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3 under
the U. S. Securities and Exchange Act of 1934. Any ambiguities or
inconsistencies in the construction of this Agreement or the Plan shall be
interpreted to give effect to such intention. However, to the extent any
provision of the Plan or action by the Committee fails to so comply, it shall be
deemed null and void to the extent permitted by law and deemed advisable by the
Committee in its discretion.

(d)Fractional Shares.  No fractional shares or scrip representing fractional
shares of Stock shall be issued pursuant to this Agreement. If, upon the
issuance of shares of Stock under this Agreement, the Grantee would be entitled
to a fractional share of Stock, the number of shares to which the Grantee is
entitled shall be rounded down to the next lower whole number.

(e)Beneficiary.

(1)The Grantee may, from time to time, designate a beneficiary or beneficiaries
(who may be named contingently or successively) to whom any benefit under this
Agreement is to be paid in case of the Grantee’s death before the Grantee has
received all benefits to which the Grantee would have been entitled under this
Agreement. Each designation of beneficiary shall revoke all prior designations
by the Grantee, shall be in a form prescribed by the Committee, and will be
effective only when received in writing by the Committee. The last valid
beneficiary designation received shall be controlling; provided, however, that
no beneficiary designation, or change or revocation thereof, shall be effective
unless received prior to the Grantee’s death.

(2)If no valid and effective beneficiary designation exists at the time of the
Grantee’s death, or if no designated beneficiary survives the Grantee, or if the
Grantee’s beneficiary designation is invalid under the law, any benefit payable
hereunder shall be made to the Grantee’s surviving spouse, if any, or if there
is no such surviving spouse, to the executor or administrator of the Grantee’s
estate.  If the Committee is in doubt as to the right of any person to receive
payment of any benefit hereunder, the Committee may direct that the amount of
such benefit be paid into a court of competent jurisdiction in an interpleader
action, and such payment into court shall fully and completely discharge any
liability or obligation of the Plan, CACI, the Committee, or the Board of
Directors of CACI under this Agreement.

5.

MISCELLANEOUS.

(a)No Restriction on Company Authority.  The award of Performance RSUs to the
Grantee pursuant to this Agreement shall not affect in any way the right or
power of CACI or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in CACI’s capital structure
or its business, or any merger or consolidation of CACI, or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the common
stock or the rights thereof, or the dissolution or liquidation of CACI, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

(b)Adjustment of Performance RSUs.  Except as hereinbefore expressly provided,
if CACI shall effect a subdivision or consolidation of shares of Stock or other
capital readjustment, the payment of a stock dividend, or other increase or
reduction of the number of shares of Stock outstanding, without receiving
compensation therefore in money, services or property, the number and class of
shares of Stock represented by the Performance RSUs granted pursuant to this
Agreement and credited to the Grantee’s Account shall be appropriately adjusted
by the Committee in accordance with the terms of the Plan in such a manner as to
represent the same total number of Performance RSUs that the owner of an equal
number of outstanding shares of Stock would own as a result of the event
requiring the adjustment.

- 9 -

--------------------------------------------------------------------------------

 

(c)No Adjustment Otherwise.  Except as hereinbefore expressly provided, the
issue by CACI of shares of stock of any class, or securities convertible into
shares of stock of any class, for cash or property, or for labor or services,
either upon direct sale or upon the exercise of rights or warrants to subscribe
therefore, or upon conversion of shares or obligations of CACI convertible into
such shares or other securities, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of shares of Stock represented
by the Performance RSUs granted pursuant to this Agreement.

(d)Performance RSUs Nontransferable.  Performance RSUs are not transferable by
the Grantee by means of sale, assignment, exchange, pledge, hypothecation, or
otherwise.

(e)Obligation Unfunded.  The obligation of the Company with respect to
Performance RSUs granted hereunder shall be interpreted solely as an unfunded
contractual obligation to make payments of Stock in the manner and under the
conditions prescribed under this Agreement.  Any shares or other assets set
aside with respect to amounts payable under this Agreement shall be subject to
the claims of the Company’s general creditors, and no person other than the
Company shall, by virtue of the provisions of the Plan or this Agreement, have
any interest in such assets. In no event shall any assets set aside (directly or
indirectly) with respect to amounts payable under this Agreement be located or
transferred outside the United States. Neither the Grantee nor any other person
shall have any interest in any particular assets of the Company by reason of the
right to receive a benefit under this Agreement, and the Grantee or any such
other person shall have only the rights of a general unsecured creditor of the
Company with respect to any rights under the Plan or this Agreement.

(f)Withholding Taxes.  The Company shall effect a withholding of shares of Stock
to be issued hereunder in such number whose aggregate Fair Market Value at such
time equals the total amount of any federal, state or local taxes or any
applicable taxes or other withholding of any jurisdiction required by law to be
withheld as a result of the issuance of the Stock in whole or in part; provided,
however, that the value of the Stock withheld by the Company may not exceed the
statutory minimum withholding amounts required by law.  In lieu of such
deduction, the Company may permit the Grantee to make a cash payment to the
Company equal to the amount required to be withheld.

(g)Impact on Other Benefits.  The value of the Performance RSUs (either on the
Grant Date or at the time, if ever, the Performance RSUs are vested) shall not
be includable as compensation or earnings for purposes of any other benefit plan
offered by the Company.

(h)Compliance With Code Section 409A. Notwithstanding anything herein to the
contrary, no amount shall be paid earlier than the earliest date permitted under
Section 409A of the Code or an exception thereto.  The terms of this Agreement
are intended to comply with the provisions of Section 409A of the Code or an
exception thereto and if any provision is subject to more than one
interpretation or construction, such ambiguity shall be resolved in favor of the
interpretation or construction which is consistent with the Agreement complying
with the provisions of Section 409A or an exception thereto. CACI makes no
representations as to the tax consequences of the award of Performance RSUs to
the Grantee or their vesting (including, without limitation, under Section 409A
of the Code, if applicable).  The Grantee understands and agrees that the
Grantee is solely responsible for any and all income, employment or other taxes
imposed on the Grantee with respect to the award.

(i)Right to Continued Employment.  Nothing in the Plan or this Agreement shall
be construed as a contract of employment between the Company (or a Subsidiary or
Affiliate of the Company) and the Grantee, or as a contractual right of the
Grantee to continue in the employ of the Company (or a Subsidiary or Affiliate
of the Company), or as a limitation of the right of the Company (or a Subsidiary
or Affiliate of the Company) to discharge the Grantee at any time.

(j)Governing Law.  This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware.

(k)Arbitration.  Any dispute between the parties hereto arising under or
relating to this Agreement shall be resolved in accordance with the procedures
of the American Arbitration Association.  Any resulting hearing shall be held in
the Washington, DC metropolitan area.  The resolution of any dispute achieved
through such arbitration shall be binding and enforceable by a court of
competent jurisdiction.

(l)Successors.  This Agreement shall be binding upon and insure to the benefit
of the successors, assigns and heirs of the respective parties.

(m)Headings.  Headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this agreement.

(n)Notices.  All notices and other communications made or given pursuant to the
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by first class or certified mail, addressed to the Grantee
at the address contained in the records of the Company, or addressed to the
Committee, care of the Company for the attention of its Secretary at its
principal office or, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties.

- 10 -

--------------------------------------------------------------------------------

 

(o)Entire Agreement; Modification.  The Agreement contains the entire agreement
between the parties with respect to the subject matter contained herein and may
not be modified, except as provided in the Plan or in a written document signed
by each of the parties hereto.

(p)Code Section 162(m).  This Performance Share Grant Agreement, to the extent
the Grantee is a Covered Employee, as defined in the Plan, is intended to
qualify as “performance-based compensation” within the meaning of Section 162(m)
of the Code.  As such, this Agreement shall be subject to the restrictions set
forth in Section 10(b) of the Plan.

(q)Conformity with Plan.  This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan, which is
incorporated herein by reference.  Unless stated otherwise herein, capitalized
terms in this Agreement shall have the same meaning as defined in the
Plan.  Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan.  In the event of any ambiguity in the
Agreement or any matters as to which the Agreement is silent, the Plan shall
govern including, without limitation, the provisions thereof pursuant to which
the Committee has the power, among others, to (i) interpret the Plan and Grant
Agreements related thereto, (ii) prescribe, amend and rescind rules and
regulations relating to the Plan, and (iii) make all other determinations deemed
necessary or advisable for the administration of the Plan.  The Grantee
acknowledges by signing this Agreement that he or she has reviewed a copy of the
Plan.

(r)Counterparts.  This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the Company has caused this Performance RSU Grant Agreement
to be executed by its duly authorized officer, and the Grantee has hereunto set
his or her hand and seal, on the date(s) written below.

 

 

 

CACI INTERNATIONAL INC

 

 

 

 

 

 

By:

 

 

 

 

J. William Koegel, Jr., General Counsel

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

By:

 

 

 

Name

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

- 11 -

--------------------------------------------------------------------------------

 

PERFORMANCE RSU OVERVIEW

 

Number Performance RSUs Being Granted

 

(at the Target Achievement Level):

X,XXX

Grant Date:

September 18, 2015

 

 

 

 

- 12 -

--------------------------------------------------------------------------------

 

APPENDIX A

HYPOTHETICAL PERFORMANCE SHARE EXAMPLE #1 – STOCK PRICE INCREASE

•

Situation:

 

•

The Grantee with 3,000 Performance RSUs (at Target Achievement Level) remains
CACI employee as of September 18, 2019.

 

•

EPS Condition Was Met

 

•

Starting Stock Price Average is $80.71.

 

•

First Year Ending Stock Price Average is $88.78 (10% improvement from Grant
Date).

 

•

Second Year Ending Stock Price Average is $96.85 (20% improvement from Grant
Date).

 

•

Third Year Ending Stock Price Average is $104.92 (30% improvement from Grant
Date).

 

•

Assume No Dividends.

•

Result

 

•

Number of Performance RSUs that result = 3,000 + (1,000 * 10%) + (1,000 * 20%) +
(1000 * 30%) = 3,600

- 13 -

--------------------------------------------------------------------------------

 

APPENDIX B

HYPOTHETICAL PERFORMANCE SHARE EXAMPLE #2 – STOCK PRICE DECREASE

•

Situation:

 

•

The Grantee with 3,000 Performance RSUs (at Target Achievement Level) remains
CACI employee as of September 18, 2019.

 

•

EPS Condition Was Met

 

•

Starting Stock Price Average is $80.71.

 

•

First Year Ending Stock Price Average is $72.64 (10% decrease from Grant Date).

 

•

Second Year Ending Stock Price Average is $64.57 (20% decrease from Grant Date).

 

•

Third Year Ending Stock Price Average is $56.50 (30% decrease from Grant Date).

 

•

Assume No Dividends.

•

Result

 

•

Number of Performance RSUs that result = 3,000 + (1,000 * -10%) + (1,000 * -20%)
+ (1000 * -30%) = 2,400

- 14 -

--------------------------------------------------------------------------------

 

APPENDIX C

HYPOTHETICAL PERFORMANCE SHARE EXAMPLE #3 – SERVICE REQUIREMENT NOT MET

•

Situation:

 

•

The Grantee with 3,000 Performance RSUs (at Target Achievement Level)
voluntarily resigns during the Company’s fiscal year 2016.

•

Result

 

•

Forfeits all Performance RSUs.

 

•

TOTAL:  Zero (0) Performance RSUs earned and vested.

- 15 -

--------------------------------------------------------------------------------

 

APPENDIX D

HYPOTHETICAL PERFORMANCE SHARE EXAMPLE #4 – RETIREMENT

•

Situation:

 

•

The Grantee with 3,000 Performance RSUs (at Target Achievement Level) turned age
62 on February 10, 2018 and has a Retirement on March 18, 2018 (i.e., after 30
full months following the Grant Date).

 

•

EPS Condition Was Met

 

•

Starting Stock Price Average is $80.71.

 

•

First Year Ending Stock Price Average is $88.78 (10% improvement from Grant
Date).

 

•

Second Year Ending Stock Price Average is $96.85 (20% improvement from Grant
Date).

 

•

Third Year Ending Stock Price Average is $104.92 (30% improvement from Grant
Date).

 

•

Assume No Dividends.

•

Result

 

•

Number of Performance RSUs that result = (3,000 + (1,000 * 10%) + (1,000 * 20%)
+ (1,000 * 30%)) * 30/48 = 2,250 Performance RSUs earned and vested

- 16 -

--------------------------------------------------------------------------------

 

APPENDIX E

HYPOTHETICAL PERFORMANCE SHARE EXAMPLE #5 – INVOLUNTARY SEPARATION

•

Situation:

 

•

The Grantee with 3,000 Performance RSUs (at Target Achievement Level) is
involuntarily terminated without Cause on March 18, 2017 (i.e., after 18 full
months following the Grant Date).

 

•

EPS Condition Was Met

 

•

Starting Stock Price Average is $80.71.

 

•

First Year Ending Stock Price Average is $88.78 (10% improvement from Grant
Date).

 

•

Second Year Ending Stock Price Average is $96.85 (20% improvement from Grant
Date).

 

•

Assume No Dividends.

•

Result

 

•

Number of Performance RSUs that result = (3,000 + (1,000 * 10%) + (2,000 * 20%))
* 18/48 = 1,313 Performance RSUs earned and vested

 

 

 

- 17 -